Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objections
Within the following sections claims, specification, and the abstract the following objections are made because of the following informalities:  
In said sections ‘diffusor’ should be spelled diffuser.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a control unit for controlling the extraction unit” in claim 1, And “extraction unit to extract such the capsule” in claim 1

112 (f) three-prong test:
A –generic placeholder (Control Unit)
B- functional language (for controlling the extraction unit)
C- No sufficient structure

112 (f) three-prong test:
A –generic placeholder (extraction unit)
B- functional language (extraction unit to extract such the capsule)
C- No sufficient structure



Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The machine includes a control unit for controlling the extraction unit to extract such capsule. The machine of the invention has an extraction unit for extracting a beverage ingredient capsule in an extraction WO 2019/154526 PCT/EP2018/065935chamber to form the beverage.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim 4, the phrase "essentially conical cavity" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). it is unclear to the examiner what shape is attempted to be described in this claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being clearly anticipated by (US 20170325626) Rubin.
Regarding claim 1, Rubin teaches, Machine for preparing and dispensing a beverage ([Abstract] for a brewing module for preparing a brewed beverage), an extraction unit for extracting a beverage ingredient capsule to form the beverage ([0051] The injector 4 includes perforation elements for piercing a capsule 10, which is able to be introduced into the brewing module via an insert opening 11 and which is at least partly filled with extraction material, for example ground coffee. The injector 4 is designed to introduce a fluid), a control unit for controlling the extraction unit to extract such the capsule (Rubin teaches, an optical reading feature [0014] and an camera sensor [0016] which inherently require a controller to complete as well as a capsule recognition module [0023] that can be uses as part of a brewing module [0023] (extraction unit).), an outlet for dispensing the beverage formed by extracting such capsule to a user ([0054] The hot water is fed under pressure through the injector to the capsule, and the extraction product flows through the discharge device 3 via a drinks outlet 13 into a drinks vessel), a capsule recognition module for recognizing a capsule inserted in the machine at a capsule recognition position ([Abstract] an optical sensor for sensing optical properties of the capsule that is located in a capsule recognition position), at least one source of light ([0021] A light source), and  The capsule recognition module comprises a diffusor for diffusing the light of  the at least on source of light towards the capsule recognition position ([Abstract] an optical sensor for sensing optical properties of the capsule that is located in a capsule recognition position) (with a  diffuser (53)).

Regarding claim 2, Rubin teaches, Machine according to claim 1, wherein said the diffusor forms a tapered cavity extending from the camera to the capsule recognition position. In the Figure below, it can be seen that the light going from camera board (57) to the diffusor window holder (55) causing the tapering affect.

    PNG
    media_image1.png
    495
    659
    media_image1.png
    Greyscale

Regarding claim 3, Rubin teaches, Machine according to claim 1, wherein said the cavity opens towards the capsule recognition position. In the Figure below, it can be seen that diffuser cavity (53) opens towards said capsule (10). 


    PNG
    media_image2.png
    410
    637
    media_image2.png
    Greyscale
 



Regarding claim 6, Rubin teaches, Machine according to claim 1, wherein the diffusor comprises a structured inner surface in order to improve the diffusion of light within the inner surface. In the Figure below, it can be seen that diffuser cavity (53) is an inner structured surface to help light be directed to the capsule.


    PNG
    media_image3.png
    548
    760
    media_image3.png
    Greyscale





Regarding claim 7, Rubin teaches, Machine according to claim 1, further comprising a light guide for guiding light from said the at least one source of light to the diffusor. In the Figure below, it can be seen that from lens holder (61) to diffusor window (55) is the light guide.


    PNG
    media_image4.png
    528
    779
    media_image4.png
    Greyscale


Regarding claim 8, Rubin teaches, Machine according to claim 7, wherein the light guide comprises at least one light guiding protrusion for guiding light from the at least one source of light to the diffusor. In the Figure below, it can be seen that diffuser cavity (53) is protruded from the main body of the capsule cavity. 


    PNG
    media_image3.png
    548
    760
    media_image3.png
    Greyscale


Regarding claim 8, Rubin teaches, Machine according to claim 1, wherein the diffusor is configured to prevent direct reflection of light from the at least one source of light on a capsule located at the capsule recognition position (([0020] A light diffuser can be present between the light source and the capsule recognition position, for example likewise behind the window, in order to prevent any occurring reflections at the capsule, particularly in cases, in which the capsule surface acts in a slightly reflecting manner.) and ([0022] It is particularly in combination with a light source arranged behind the capsule recognition window that the optional procedure with a capsule recognition window at a non-right angle to the axis has the advantage that reflections of the light source at the window are not visible from the location of the optical sensor. The optical sensor can therefore be set very sensitively, since no interfering influences of such reflections are present).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170325626) Rubin.

Regarding claim 4, Rubin teaches, Machine according to claim 2, the diffusor forming an essentially conical cavity 

    PNG
    media_image5.png
    512
    754
    media_image5.png
    Greyscale


Regarding the shape of the diffuser being conical, the courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. “In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” MPEP § 2144.04-IV-B.

Regarding claim 5, Rubin teaches, Machine according to claim 2, the diffusor forming a half-ellipsoidal cavity.

    PNG
    media_image5.png
    512
    754
    media_image5.png
    Greyscale


Regarding the shape of the diffuser half-ellipsoidal cavity, the courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. “In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” MPEP § 2144.04-IV-B.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH BRIAN ASSANTE whose telephone number is (571)272-5853. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on (571)270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH BRIAN ASSANTE/Examiner, Art Unit 4176               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761